If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS



In re DONALD F. CLARK TRUST.


 ELAINE D. CLARK and DONALD L. CLARK,                                  UNPUBLISHED
                                                                       February 20, 2020
                Appellants,

 v                                                                     No. 346539
                                                                       Iosco Probate Court
 MICHAEL MOONEY,                                                       LC No. 18-003656-TV

                Appellee.


Before: SAWYER, P.J., and MARKEY and STEPHENS, JJ.

PER CURIAM.

        Petitioners-appellants appeal by right the probate court’s order holding that respondent-
appellee is an interested person in regard to a petition to terminate the Donald F. Clark trust.
Petitioners argue that the probate court’s conclusion is contrary to the plain language of applicable
statutes and court rules. We affirm the probate court’s decision.

         On November 29, 2017, Donald F. Clark (“Settlor”) created a noncharitable, irrevocable
trust to provide for the benefit and welfare of himself and his wife, appellant Elaine D. Clark. The
trust named respondent as trustee and provided that he would have the sole discretion to distribute
any trust income or principal to the beneficiaries. Elaine was the primary beneficiary, and upon
her death, her son, appellant Donald L. Clark, would become the sole beneficiary. On Donald L.
Clark’s death, if the trust had not been completely distributed, the remainder would be distributed
to respondent. Settlor died on December 9, 2017. On March 22, 2018, the probate court removed
respondent from his position as trustee to avoid a conflict of interest. On August 2, 2018,
petitioners filed a petition to terminate the trust and did not serve respondent notice. The probate
court adjourned the hearing on the petition to determine whether respondent was entitled to notice.
Respondent asserted that he was a qualified beneficiary and an interested party and that he did not
consent to the termination of the trust. On October 22, 2018, the probate court held that respondent
was an interested party as a terminal remainderman and had the right to object to petitioners’
motion to terminate the trust.


                                                -1-
        This Court reviews de novo questions of law regarding the interpretation and application
of statutes and court rules. Henry v Dow Chem Co, 484 Mich. 483, 495; 772 NW2d 301 (2009);
Estes v Titus, 481 Mich. 573, 578-579; 751 NW2d 493 (2008). This Court also reviews de novo
the interpretation of a trust. In re Estate of Stan, 301 Mich. App. 435, 442; 839 NW2d 498 (2013).

         The Court applies the same principles of interpretation to both statutes and court rules.
Acorn Investment Co v Mich Basic Prop Ins Ass’n, 495 Mich. 338, 350; 852 NW2d 22 (2014).
First, this Court will consider the plain language of the rule or statute. In re Jajuga Estate, 312
Mich. App. 706, 712; 881 NW2d 487 (2015). “ ‘If the language of a statute is clear and
unambiguous, the statute must be enforced as written and no further judicial construction is
permitted.’ ” Id., quoting Book-Gilbert v Greenleaf, 302 Mich. App. 538, 541; 840 NW2d 743
(2013). Even if the meaning is ambiguous, “ ‘courts cannot insert a provision [in the rule or statute]
simply because it would have been wise of the Legislature to do so to effect the statute’s
purpose.’ ” Jajuga, 312 Mich. App. at 732, quoting Book-Gilbert, 302 Mich. App. at 542. However,
“[w]hen interpreting a trust, the probate court’s objective is to ascertain and give effect to the intent
of the settlor” and carry that intent out as nearly as possible. Stan, 301 Mich. App. at 442. Further,
this Court may affirm a lower court’s decision even if the lower court reached the correct result
for the wrong reason. People v Chapman, 425 Mich. 245, 254; 387 NW2d 835 (1986).

        MCR 5.125(C) dictates that “[w]hen a single petition requests multiple forms of relief, the
petitioner must give notice to all persons interested in each type of relief.” MCR 5.125(C)(32)
defines an interested person for purposes of the termination of a noncharitable irrevocable trust as
follows:

               Subject to the provisions of Part 3 of Article VII of the Estates and Protected
        Individuals Code, the persons interested in the modification or termination of a
        noncharitable irrevocable trust are:

                  (a) the qualified trust beneficiaries affected by the relief requested,

                  (b) the settlor,

                 (c) if the petitioner has a reasonable basis to believe the settlor is an
        incapacitated individual, the settlor’s representative, as referred to in MCL
        700.7411(6);

                  (d) the trust director, if any, as referred to in MCL 700.7103(m),

                  (e) the current trustee, and

                 (f) any other person named in the terms of the trust to receive notice of
        such a proceeding. [Emphasis added.]

Here, respondent is entitled to notice only if he can be considered a qualified trust beneficiary
under MCR 5.125(C)(32)(a). A qualified trust beneficiary is defined under MCL 700.7103(g) as

        a trust beneficiary to whom 1 or more of the following apply on the date the trust
        beneficiary’s qualification is determined:

                                                  -2-
                       (i) The trust beneficiary is a distributee or permissible distributee of
               trust income or principal.

                       (ii) The trust beneficiary would be a distributee or permissible
               distributee of trust income or principal if the interests of the distributees
               under the trust described in subparagraph (i) terminated on that date without
               causing the trust to terminate.

                       (iii) The trust beneficiary would be a distributee or permissible
               distributee of trust income or principal if the trust terminated on that date.

Petitioners argue that this statute is best understood as creating two “tiers” of beneficiaries: current
beneficiaries who are currently entitled to trust income and principal distributions, and first-line
and terminal remaindermen who would receive trust income and principal if there were no other
current beneficiary. Any subsequent beneficiaries would be too remote to be considered qualified
trust beneficiaries. Here, the first two “tiers” are filled by Elaine as the initial beneficiary and
Donald L. Clark as the beneficiary who would receive distributions if Elaine’s trust were
terminated. Therefore, respondent’s interest is too remote for respondent to be considered a
qualified trust beneficiary under MCL 700.7103(g).

      However, respondent can be considered an interested party under the catch-all provisions
in MCR 5.125:

                      (D) The court shall make a specific determination of the interested
               persons if they are not defined by statute or court rule.

                      (E) In the interest of justice, the court may require additional persons
               be served. [MCR 5.125(D)-(E).]

Petitioners argue that MCR 5.125(C)(32) specifically excludes respondent from its definition, and
that MCR 5.125(D) is therefore not applicable. We agree that where the statute provides a detailed
definition of “interested parties”, it would ordinarily be error to add additional persons to that
definition under the doctrine of expressio unis est exclusio alterius. The doctrine of expressio unis
est exclusio alterius provides that “an express mention of one thing generally implies the exclusion
of other similar things that were not mentioned.” Houghton Lake Area Tourism & Convention
Bureau v Wood, 255 Mich. App. 127, 151; 662 NW2d 758 (2003). The doctrine cannot be applied
if it defeats the Legislature’s intent; rather, it is a means to determine that intent. There is no
question but that EPIC defers to the intent of a grantor. The probate court’s opinion relied heavily
on the intent of the grantor to involve the respondent in the affairs of the trust. We decline to find
the respondent an undefined interested person in this case but we do not find error in the court’s
determination that he should be afforded notice and participation in matters concerning the
termination of the trust. Although the probate court did not specifically refer to MCR 5.125(E) in
its decision, it did note that it would be in the interest of justice to include respondent as an
interested person because that interpretation would maintain Settlor’s intent for the trust. The court
noted:

       [W]hen this trust was created, Mr. Clark made Mr. Mooney the trustee . . . . I think,
       clearly, on its face [Mr. Clark] wanted Mr. Mooney to be part and parcel . . . . I
                                                  -3-
       think I am trying to keep it within the realm of the trust that was created by Mr.
       Clark.

                                              * * *

                 And I think Mr. Mooney is interested in a couple of ways. First of all, he
       was the original trustee. This just flies in the face of protecting the interest of the
       trust . . . . I think Mr. Mooney needs to be part of [the decision to terminate the
       trust]. I think it was Mr. Clark’s intention that he take part in it.

Given that the probate court’s objective is to ascertain and carry out the intent of the settlor as
nearly as possible, Stan, 301 Mich. App. at 442, the probate court did not err by holding that
respondent is an interested party under this rationale.

       Affirmed.




                                                              /s/ David H. Sawyer
                                                              /s/ Jane E. Markey
                                                              /s/ Cynthia Diane Stephens




                                                -4-